DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 2, 7, 9 and 11 the applicant recites, (for example): “pass/intercept”, “open/close”, “close/open” and “energize/not energize” which is not distinctly claiming the subject matter and requires correction.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is written in such a way as to define the gas apparatus in combination with a safety system of which is detailed in claim 1, however the claimed elements of claim 7 are the same claimed elements in claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montgomery et al (4,564,141).  Montgomery et al discloses a safety system for a gas apparatus for heating water, the gas apparatus includes a tank (11) for containing water and a first gas burner (SEE column 3, lines 4-6) for heating the water contained inside the tank, the safety system includes a first sensor (60) suitable for generating a first signal which represents a temperature of the water contained in the tank, a second sensor (61) suitable for generating a second signal which represents a temperature of the water contained in the tank, a supply circuit (SEE Figure 2) for energizing a first actuator (49) of a first valve (47) which is arranged to allow a flow of gas to pass/intercept towards the first gas burner, the first actuator being arranged to actuate so as to open and close the first valve when the first actuator is energized and non-energized, respectively (SEE column 3, lines 39-55), a switch device (41) which is arranged in the supply circuit in order to close/open the supply circuit so as to energize (or not energize) the first actuator, a digital processing unit (SEE column 3, line 66 – column 4, line 12 and column 4, lines 28-49) which is operatively connected to the first and/or second sensor and which is configured to compare a set-point value which represents a preselected temperature with the first or second signal, and a control device (40) which is operatively connected to the switch device and to the first and Ex parte Masham, 2 USPQ2d 1647 (1987).  In re claim 6, Montgomery et al discloses that the first and second signals are analogue electrical signals (SEE column 4, lines 13-15).  In re claim 7, Montgomery et al discloses a gas apparatus for heating water, the gas apparatus includes a tank (11) for containing water, a first burner (SEE column 3, lines 4-6) for heating the water contained inside the tank, a first valve (47) which is provided to allow a flow of gas towards the first gas burner, a first actuator (49) which is provided to actuate so as to open and close the first valve when it is energized and non-energized, respectively, and a safety system.  In re claim 11, Montgomery et al discloses structure capable of carrying out the method of the applicants claimed invention including generating a first signal which represents a temperature of the water contained in the tank (via sensor 60) of the gas apparatus, generating a second signal which represents a temperature of the water contained in the tank (11) of the gas apparatus by means of the second sensor (61) of the gas apparatus, comparing the first signal with the second signal by means of the analogue comparator (70) of the gas apparatus, generating a control signal by means of the control device (40) of the gas  by means of the control signal so as to energize/not to energize the first actuator (49) of the gas apparatus (SEE column 4, lines 25-35, column 5, lines 4-14, lines 32-35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al (4,564,141) in view Furmanek et al (9,574,793).  Montgomery et al discloses the applicants primary inventive concept, as stated above, including a safety system for a gas apparatus for heating water wherein the safety system includes a supply circuit and a digital processing unit; Montgomery et al however does not particularly provide any detail as to how the supply circuit and digital processing unit are powered.  Furmanek et al teaches a control system for controlling a gas powered water St. Regis Paper Co. v Bemis Co., 193 USPQ 8.
In re claim 10, Montgomery et al as modified by Furmanek et al would meet the primary inventive concept of the applicants invention since the examiner takes the position that the added limitations of the thermoelectric generator being associated with the duplicate claimed elements of a second burner as claimed in claim 9 so as to be energized by the .  

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al (6,701,874) in view of Pottebaum (4,984,981).  Shultz et al discloses a safety system for a gas apparatus (100) for heating water, the gas apparatus comprising a tank (110) for containing water and a first gas burner (190) for heating the water contained inside the tank, the safety system includes a first sensor (160, 380) suitable for generating a first signal which represents a temperature of the water contained in the tank, a second sensor (150, 385) suitable for generating a second signal which represents a temperature of the water contained in the tank, a supply circuit (170) for energizing a first actuator of a first valve (SEE column 3, line 66 – column 4, line 3) which is arranged to allow to pass/intercept a flow of gas towards the first gas burner, the first actuator being arranged to actuate so as to open and close the first valve when the first actuator is energized and non-energized, respectively, a switch device (260) which is arranged in the supply circuit (SEE column 5, line 28-45) in order to close/open the supply circuit so as to energize/not to energize the first actuator, a digital processing unit (200) which is operatively connected to the first and/or second sensor and which is configured to compare a set-point value which represents a preselected temperature with the first or second signal (SEE column 3, lines 38-57), a control device (240, 340) which is operatively connected to the switch device and to the first and second sensors.  Shultz Ex parte Masham, 2 USPQ2d 1647 (1987).  In re claim 5, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since in the same way as previously cited in claim 4, the limitation of “wherein the analogue comparator is capable of generating the second value of the output signal if a difference between the first signal and the second signal is greater than a predefined value” is being regarded as a statement of intended use wherein it has been held that a Ex parte Masham, 2 USPQ2d 1647 (1987). In re claim 6, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since the first and second signals are analogue electrical signals (SEE column 2, lines 42-43).  In re claim 7, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since Shultz et al discloses a gas apparatus (100) for heating water, the gas apparatus includes a tank (110) for containing water, a first gas burner (190) for heating the water contained inside the tank, a first valve (SEE column 3, line 66 – column 4, line 3) which is provided to allow to pass/intercept a flow of gas towards the first gas burner, a first actuator which is provided to actuate so as to open and close the first valve when it is energized and non- energized, respectively, and a safety system (200, 200') (SEE column 5, lines 28-45).  In re claim 8, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since Shultz et al further discloses a thermoelectric generator (210) for energizing the supply circuit and/or the digital processing unit.  In re claim 9, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since the examiner takes the position that the added limitations of the gas apparatus comprising “a second gas burner, a second valve which is provided to allow to pass/intercept a flow of gas towards the second gas burner, and towards the first gas burner, and a second actuator which is connected to the supply circuit and which is provided to actuate so as to open and close the second valve when the second actuator is energized and non- energized, respectively, the first gas burner St. Regis Paper Co. v Bemis Co., 193 USPQ 8.
In re claim 10, Shultz et al as modified by Pottebaum would meet the primary inventive concept of the applicants invention since the examiner takes the position that the added limitations of the thermoelectric generator which is disclosed in Shultz et al being associated with the duplicate claimed elements of a second burner as claimed in claim 9 so as to be energized by the flame generated by the second burner, also represents a duplication of essential working parts wherein it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re claim 11, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since the combined structure is capable of carrying out the method of the applicants claimed invention including generating a first signal which represents a temperature of the water contained in the tank (110) of the gas apparatus (100) by means of the first sensor (160, 380) of the gas apparatus (100), generating a second signal which represents a temperature of the water contained in the tank (1) of the gas apparatus (100) by means of the second sensor (150, 385) of the gas apparatus (100), comparing the first signal with the second signal by means of the analogue comparator (as provided by the teaching of Pottebaum) of the gas apparatus (100), generating a control signal by means of the control device (240, 340) of the gas apparatus (100) on the basis of the comparison between the first and second signals (SEE column 3, line 58 – column 4, line 3) and controlling so as to close/open the switch device (260) of the gas apparatus (100) by means of the control signal (SEE column 5, lines 28-45) so as to energize/not to energize the first actuator of the gas apparatus (100).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        February 10, 2022